Citation Nr: 1600447	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, other than erectile dysfunction, as secondary to Agent Orange exposure. 

2.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified and cognitive disorder, not otherwise specified, in excess of 30 percent disabling prior to October 22, 2015, and in excess of 50 percent disabling on and after October 22, 2015. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to May 1974, with service in Vietnam.  Among other awards, the Veteran is in receipt of the Combat Infantryman Badge.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the record. 

In December 2014, the Board remanded the matter for further development which has been completed, and the case has been returned for appellate consideration.  

During the pendency of the appeal, in a November 2015 rating decision, the RO increased the disability evaluation for PTSD with depressive disorder, not otherwise specified and cognitive disorder, not otherwise specified to 50 percent effective October 22, 2015.  Because the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A prostate disorder is not related to active service, to include exposure to Agent Orange.

2.  Prior to October 22, 2015, the Veteran's PTSD with depressive disorder was manifested by chronic sleep impairment, depressed mood, mild memory deficits and anxiety that most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity as manifested by flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  

3.  Beginning October 22, 2015, the Veteran's PTSD with depressive disorder, not otherwise specified and cognitive disorder, not otherwise specified has been manifested by occupational and social impairment with reduced reliability and productivity as indicated by depressed mood, anxiety, chronic sleep impairment and flattened affect, but not by occupational and social impairment with deficiencies in most areas due to symptoms suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Prior to October 22, 2015, the criteria for an initial evaluation in excess of 30 percent for PTSD with depressive disorder, not otherwise specified and cognitive disorder, not otherwise specified have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2015).

3.  On and after October 22, 2015, the criteria for an evaluation in excess of 50 for PTSD with depressive disorder, not otherwise specified and cognitive disorder, not otherwise specified have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2011, prior to the May 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as the Veteran has not alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions for the prostate disorder and psychiatric disorder consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the service-connected psychiatric disorder.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected psychiatric disorder since he was last examined in November 2015.  See 38 C.F.R. 
§ 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

As noted above, the Board remanded this matter in December 2014.  The Board instructed the RO to obtain additional VA treatment records, provide an examination to determine the nature and etiology of any current prostate disorder, provide an examination to determine the current severity of the service-connected PTSD with depressive disorder and cognitive disorder, and to readjudicate the claim.  Subsequently, additional VA treatment records were obtained, the Veteran was provided the requisite examinations in October 2015 and November 2015, and his claims were readjuciated in a November 2015 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Also, as noted above, the Veteran presented testimony in a videoconference hearing before the undersigned.  A Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the February 2014 hearing before the Board as the VLJ informed the Veteran that the prostate condition was denied for lack of a current diagnosis and elicited information regarding the presence of a current disability, to include whether any physician has told him what prostate condition he has and what it is due to.  Additionally, the VLJ elicited additional information from the Veteran regarding his PTSD symptoms.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Prostate Disorder

Although the Veteran served in the Republic of Vietnam during the Vietnam era, the Veteran's diagnosed prostate disorder is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. 
§ 3.309(e).   Although prostate cancer is one of the enumerated disabilities presumed due to herbicide exposure, there is no cancer diagnosis of record.  Accordingly, the claim of service connection on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply here. 

A veteran may still establish service connection for both conditions as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, the Veteran's prostate disorder is not one of the listed chronic diseases.    

The Veteran's service treatment records are negative for any complaints or findings of a prostate disorder.  The examination report at service discharge noted a normal genitourinary evaluation, and the Veteran indicated he was in "perfect health."

The Veteran was provided an examination in October 2015.  Upon review of the record and evaluation of the Veteran, the examiner diagnosed benign prostatic hypertrophy and specifically determined that the Veteran did not have prostate cancer.  He opined that the benign prostatic hypertrophy was less likely than not proximately due to or the result of military service, to include exposure to Agent Orange.  Based on review of the medical literature to date, the examiner found that there was no indication of a known relationship or risk of developing benign prostatic hypertrophy associated with Agent Orange exposure.   He added that benign prostatic hyperplasia was a common problem among older men, it was responsible for considerable disability associated with lower urinary tract symptoms, and the prevalence of histologically diagnosed prostatic hyperplasia increased from eight percent in men aged 31 to 40, to 40 to 50 percent in men aged 51 to 60, and greater than 50 percent in men over the age of 60 and up to 80 percent in men 80 years old.  He cited to studies in which hypertension was associated with an increase in lower urinary tract symptoms that could also be related to benign prostatic hypertrophy.  Additionally, obesity, fasting glucose, and diabetes were associated with an increased risk of lower urinary tract symptoms.  However, he concluded that age was the major risk factor for the development of benign prostatic hypertrophy.

Based on the evidence of record, the Board finds that service connection for a prostate disorder, other than service-connected erectile dysfunction, is not warranted.  While the Veteran currently has benign prostatic hypertrophy, the most probative evidence of record indicates that it is not related to service, to include exposure to Agent Orange therein.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's prostate disorder is related to service, to include exposure to Agent Orange, the Board finds that the October 2015 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.  

The Board has considered the Veteran's statements that his current prostate disorder is related to service, to include his exposure to Agent Orange.  The Veteran has not stated that any physician has told him his prostate disorder is related to service.  Furthermore, the Veteran, as a lay person, has not been shown to be capable of providing an opinion, especially as to the complex medical opinion such as the etiology of any current prostate disorder, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's current prostate disorder and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, the most probative evidence has not linked the Veteran's prostate disorder to service, to include exposure to agent orange.  Therefore, the claim for service connection for a prostate disorder fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

PTSD

The Veteran essentially contends that his PTSD with depressive disorder, not otherwise specified and cognitive disorder, not otherwise specified, is more disabling than contemplated by the current 30 percent evaluation prior to October 22, 2015, and 50 percent evaluation thereafter.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2015).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2015).

A 30 percent evaluation for PTSD is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Finally, a 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating", but is not an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan , 16 Vet. App. at 442.   Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  The severity represented by those examples may not be ignored.  For example, a 70 percent evaluation "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio, 713 F.3d at 118.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (prior to 2015).  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  VA implemented DSM-V, effective August 4, 2014; however, the VA Secretary has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  Since this appeal was certified to the Board in September 2013, DSM-IV is still the governing directive.

In an undated letter, received in August 2010, and based on a January 2010 visit, a social worker indicated that the Veteran endorsed symptoms of high anxiety, increased arousal, difficulty falling and staying asleep, hypervigilance, irritability, outbursts of anger, and loss of intimacy with friends and family.  It was noted that since separation from service, the Veteran had lost jobs, homes, been divorced twice, and was estranged from his two children.  Additionally, he lost numerous relationships and had problems with authority figures.  The Veteran reported strong intrusive thoughts, traumatic nightmares, feelings of detachment and estrangement, losing the ability to establish and maintain relationships for fear of loss, reduced ability to feel emotions, thoughts of suicide, persistent anxiety, anger impaired impulse control, hypervigilance, disorientation to times and place with memory loss of close friends and relatives, and speech intermittently illogical or irrelevant.  The examiner found there was total social and occupational impairment.  

During an April 2011 VA examination, the Veteran reported living with his sister and keeping busy during the day with home improvement projects or helping out his neighbors as a handyman.  He was able to do activities of daily living and his own self-care.  He enjoyed walking, he had many friends but did not see them often, occasionally golfed, and he was able to use the computer.  He slept about three to four hours a night.  The Veteran also reported ongoing difficulty with depression and sleep disturbance, having nightmares at least several times per month associated with military service.  He also reported feeling withdrawn, irritable, and admitted to a past history of suicidal thinking but denied any active plans or history of attempts. The Veteran reported that approximately eight months prior, he drove a vehicle off the road, hit a tree, and ended up bruising his chin; he reported this was an impulsive act and he was feeling isolated.  He felt that things were better now that he was living with his sister.  He also reported he wanted to live because he cared about his sister and his children; the examiner observed that the Veteran became visibly emotional when talking about this.  He also reported that he would seek help if he became more despondent in the future.  The Veteran endorsed chronic anxiety and occasional intermittent panic attacks.  He denied obsessive compulsive symptoms, or current manic or hypomanic symptoms but there may have been periods in the past where he had decreased need for sleep and increased goal-directed behavior.  He did not report clear-cut flight of ideas euphoria or impulsivity, although he indicated some unusual perceptual experiences.  He had seen his father and at night he sometimes heard whispering and mumbling but no other clear-cut auditory or visual hallucinations, or other symptoms or paranoia.  He denied grossly inappropriate behavior, or active homicidal ideation plans or history of attempts.  The Veteran did report having weapons in the home but he kept them locked up.  As to employment, the Veteran reported a long work history working in different jobs and sometimes having interpersonal tensions.  While he was never fired, he was frequently one of the first to be let go.  The Veteran last worked in approximately 2010 and he was laid off from a job as a warehouse manager.  Since that time he has been unemployed, and he reported generally performing job tasks satisfactorily and he did not regularly miss work.  

On evaluation, the examiner observed that the Veteran had difficulty maintaining eye contact.  He appeared depressed and anxious, was casually dressed and groomed, and frequently cleared his throat.  His speech was articulate, thought processes were logical and goal oriented, motor functioning was otherwise intact, and he was a reasonable historian.  On testing, he scored approximately 23/30 showing only deficits of working and short-term memory.  His orientation skills, math skills, long-term memory attention, concentration, motor, visual spatial skills, organizational and planning skills, and language and comprehension skills were otherwise grossly intact.  The examiner noted that the Veteran was able to maintain activities of daily living and his own personal hygiene.  The Veteran has been unemployed since being laid off in 2010.  He reported continuous symptoms of anxiety and depression.  While he was not reporting active homicidal or suicidal thinking of planning, he reported a history of concerning self-destructive behavior in the past.  His thought processes and communication showed some mild deficits of working and short-term memory but were otherwise grossly intact.  He did not report excessive spending, and the examiner opined that he would be capable of managing his own financial affairs.  His social functioning was grossly intact for basic skills but he could be slightly withdrawn and irritable.  His post military stressors were difficulty sustaining work activity, unemployment, interpersonal tensions, financial concerns, and limited support system.  The diagnoses were mild to moderate chronic PTSD, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified.  A GAF score of 55 was assigned. 

The January 2013 VA examination report showed that the Veteran continued to live with his sister in a house, and he had difficulty with sleep most days of the week.   During the day, the Veteran reported he continued to try to keep busy doing home improvement projects or helping out neighbors as a handyman.  He generally stayed close to home and sometimes he stayed in the basement although he was more actively participating in church.  He was able to do activities of daily living and his own self-care.  He enjoyed walking, had several friends but he did not get to see them due to differing lifestyles, occasionally golfed, was able to use the computer, had difficulty falling asleep, and had early morning awakenings most days of the week.  He reported ongoing difficulty with depression anxiety and sleep disturbance; he continued to have nightmares at least several times per month associated with service.  He also continued to report feeling withdrawn, irritable, and have intrusive memories related to combat.  While he admitted to a past history of suicidal thinking, he currently denied active suicidal ideation plans or history of attempts.  He did not keep weapons in the home.  He cared about his sister and his children, and would seek help if he was more despondent.  The Veteran also denied any active homicidal ideation plans or history of attempts.  Since his last VA examination, the Veteran reported he had not been in any mental health treatment; he was not currently in counseling nor taking psychotropic medications.  He reported chronic anxiety primarily associated with situational issues related to finances, unemployment, aging, and physical concerns.  He also reported occasional intermittent panic attacks, being on guard, and on edge.  The Veteran denied obsessive-compulsive symptoms, manic symptoms, or hypomanic symptoms but there were periods in the past when he had decreased need for sleep and increased goal directed behavior.  He did not report clear-cut euphoria,  impulsivity, or flight of ideas.  The Veteran also reported some unusual perceptual experiences in the past:  seeing his father at night and sometimes hearing whispering and mumbling.  He did not report any other clear-cut auditory or visual hallucinations, or other symptoms of paranoia.  He denied grossly inappropriate behavior.   

On evaluation, the examiner noted that the Veteran was casually dressed and groomed, and appeared slightly depressed and anxious.  His speech was articulate, thought processes were logical and goal oriented, motor functioning was grossly intact, and he was a reasonable historian.  On testing, he scored a 24/30 demonstrating some mild deficits of working memory and short term memory.  His orientation, math, long term memory, attention and concentration, visual, motor, visuospatial, organizational and planning, and language and comprehension skills were otherwise grossly intact.  The Veteran's social functioning was grossly intact for basic skills but he could be slightly withdrawn and irritable.  His post military stressors were difficulty sustaining work activity, unemployment, financial concerns, physical concerns, and limited support system.  Diagnoses of PTSD, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified were noted.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  His symptoms included depressed mood, anxiety, chronic sleep impairment, intermittent decrease in focus and memory.

During his February 2014 Board hearing, the Veteran testified that he was currently looking for employment and he liked to work by himself, had anger issues if he observed someone being mistreated, had a neighbor with whom he was close, and was able to be in crowds.  He indicated he isolated himself but that he was close to his children, occasional played golf, and had recently reunited with some veterans.  

On VA examination in October 2015, the examiner noted that while the Veteran described being impatient, his demeanor was calm, engaged, and positive.  He was pleasant and cooperative throughout the evaluation; he was forthcoming and frank in his presentation without efforts to exaggerate symptoms.  His mood appeared mildly subdued, affect was controlled, but he was tearful briefly when talking about his children.  His body posture was fairly controlled with limited use of gesture, eye contact was appropriate, speech was soft and measured, and responses were well considered and had an appropriate level of detail.  Process of thought was organized and logical without psychotic symptoms, including hallucinations.  His psychological insight was fair, judgment appeared to be good, and he appeared to be a reliable historian.  The Veteran denied any active suicidal/homicidal ideation, intent, or planning.  He reported fluctuating, passive suicidal thoughts without any plan or intent.  Risk factors include his older age, Caucasian race, male gender, limited social support, and lack of treatment.  Chronic risk was estimated to be low-moderate; there were no indications of imminent safety risk.  Depression screen fell in the mild range and the examiner found that he was at low risk for suicide.  Performance on cognitive screening was just below the normal range (24/30 on the MOCA; normal = 26 or greater), and reflected difficulties with working memory, abstraction, and verbal recall.  He made errors on serial 7s.  Responses to the abstraction questions were concrete, he missed three words on word recall, but could identify them all with multiple choice options.  Performance was otherwise intact on visual-spatial/executive, language, and orientation tasks.  The examiner noted that the Veteran had not had long periods of unemployment. 

The examiner noted that the Veteran exhibited intrusion, arousal, avoidance, and negative cognition/mood symptoms.  He described hypervigilance, avoidance of distressing thoughts, and distress in response to triggers, nightmares once per week, irritability, and social isolation.  His sleep was severely disturbed since Vietnam, with only three hours of sleep per night.  The Veteran relied primarily on suppression of memories and avoidance in order to cope psychologically with his Vietnam history.  He was noted to be appropriately social in interactions and he maintained close contact with his two children and several veteran friends.  He had a temper and impatience in the work place that was increasingly problematic.  He was able to manage in typical public settings such as stores and restaurants, but avoidant of large crowds such as football games.  He had a fairly limited range of activity, and his days revolved around work and home life.  The Veteran had no impairments in thought processes or communication.  He had no disruptions in reality testing and his thought process was logical and purposeful.  He had no history of psychotic symptoms including any hallucinations.  He had passive suicidal thoughts but no intent or planning.  He had not exhibited inappropriate physical behavior, but would lose his temper and yell when upset.  He had not had any panic attacks.  He performed activities of daily living independently and without impairment.  He never had problems with drug or alcohol use.  The Veteran had intermittent depression through the years in response to psychosocial stressors.  As to memory, the Veteran described recent-onset memory problems affecting his ability to remember details of agreements with customers and he did exhibit verbal recall inefficiencies on cognitive screening today.  However, there was inadequate evidence for a formal cognitive diagnosis at this time.  The examiner determined that the Veteran's memory problems were unlikely to be related to PTSD/depression, as they developed in recent years only.  His memory issues more likely have an organic etiology than a psychological one based on the recent onset, which could be reflective of mild cognitive impairment.

On the accompanying Disability Benefits Questions, the examiner noted diagnoses of PTSD and other specified depressive disorder.  The examiner indicated that the Veteran was previously diagnosed with cognitive disorder not otherwise specified due to reported memory and focus problems thought to be secondary to PTSD/depression.  He explained that under DSM-5, there is no cognitive disorder not otherwise specified diagnosis, there is a neurocognitive disorder diagnosis but this diagnoses required a neurological etiology and no organic cause of cognitive impairment had been diagnosed or determined.  The Veteran's mild memory and cognitive issues that were previously diagnosed under cognitive disorder not otherwise specified were now subsumed under his PTSD and other specified depressive disorder and were not diagnosed separately.  The examiner indicated that it was possible to differentiate the symptoms of each diagnosis, as follows:  PTSD:  intrusion, arousal, avoidance, altered cognition/mood symptoms; depression:  periods of anhedonia, tearfulness, low motivation, and social isolation; and overlap:  irritability, insomnia.  He had occupational and social impairment with reduced reliability and productivity.  As a rough approximation, the source of social/occupational impairment was apportioned equally between the two diagnoses (50 percent PTSD and 50 percent other specified depressive disorder).  The Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, and flattened affect.  

Based on the evidence, the Board finds that evaluations in excess of those assigned are no warranted.  Prior to October 22, 2015, the Veteran's symptoms are commensurate with a 30 percent evaluation.  The weight of the evidence fails to show that there was occupational and social impairment with reduced reliability and productivity.  Although a 2010 note from a social worker indicated total social and occupational impairment, the other evidence of record does not support such a finding.  At the April 2011 VA examination, the Veteran reported living with his sister and keeping busy during the day with home improvement projects or helping out his neighbors as a handyman.  He was able to do activities of daily living and his own self-care.  He enjoyed walking, he had many friends but did not see them often, occasionally golfed, and he was able to use the computer.  The January 2013 VA examination report showed that the Veteran continued to live with his sister in a house and continued to try to keep busy doing home improvement projects or helping out neighbors as a handyman.  He generally stayed close to home and sometimes he stayed in the basement although he was more actively participating in church.  He enjoyed walking, had several friends but he did not get to see them due to differing lifestyles, occasionally golfed, was able to use the computer.  This does not more closely approximate total social impairment or even difficulty in establishing and maintaining effective social relationships.  As noted by the 2010 submission, the Veteran has difficulty with emotions, but reported that he maintained friendships and was helping out neighbors, despite some self-isolation.  Additionally, the findings tend to support the 30 percent evaluation which contemplates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  To that end, throughout the item on appeal, the Veteran reported chronic sleep impairment and anxiety.  As to employment, the Veteran reported a long work history working in different jobs and sometimes having interpersonal tensions.  While he was never fired, he was frequently one of the first to be let go.  The Veteran last worked in approximately 2010 and he was laid off from a job as a warehouse manager.  Since that time he has been unemployed, and he reported generally performing job tasks satisfactorily and he did not regularly miss work.  At the 2011 VA examination, the examiner found articulate speech, logical and goal-oriented thought processes, and intact motor functioning, despite some memory deficits.  The examiner also found his social functioning was grossly intact for basic skills but he could be slightly withdrawn and irritable.  At the 2013 VA examination, the Veteran reported ongoing difficulty with depression, anxiety and sleep disturbance.  The examiner found articulate speech, thought processes were logical and goal oriented, and motor functioning was grossly intact, although there were some memory deficits.  The Veteran's social functioning was grossly intact for basic skills but he could be slightly withdrawn and irritable.  During his February 2014 Board hearing, the Veteran testified that he was currently looking for employment and he liked to work by himself, had anger issues if he observed someone being mistreated, had a neighbor with whom he was close, and was able to be in crowds.  He indicated he isolated himself but that he was close to his children, occasional played golf, and had recently reunited with some veterans.  On the whole, these symptoms and social and occupational impairment more closely aligned with the 30 percent evaluation.  

Additionally, his GAF score of 55 is congruent with his current 30 percent evaluation.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  

Beginning October 22, 2015, the Veteran's symptoms were not manifested as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The examiner found the Veteran to have a process of thought that was organized and logical without psychotic symptoms.  The examiner also found good judgment, no impairments in thought processes or communication, and no disruptions in reality testing.  The examiner did not negative mood symptoms.  But the Veteran was appropriately social in interactions and he maintained close contact with his two children and several veteran friends.  He had a temper and impatience in the work place that was increasingly problematic, but was able to manage in typical public settings such as stores and restaurants, although avoidant of large crowds such as football games.  Although he had passive social ideation, he had no intent or plan.  He lost his temper when he was upset, but there is no indication of impaired impulse control.  In any case, the Veteran's main symptoms of depressed mood, anxiety, chronic sleep impairment and flattened affect are appropriately addressed in the current 50 percent evaluation.  

Moreover, at no point during the appeal has the Veteran demonstrated total occupational and social impairment.  His symptoms do not approach the frequency, severity, and duration of total impairment.  For example, the Veteran remained fully oriented throughout the time period and has not exhibited any inappropriate behavior.  His thought processes and communication have not been impaired.  Additionally, there has been no persistent danger of hurting self or others and he has retained social functioning.  Therefore, a total rating is not warranted.  

Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD with depressive disorder and cognitive disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  With regard to PTSD with depressive disorder and cognitive disorder, the rating criteria expressly consider any of the Veteran's symptoms that impact occupational and social functioning are to be considered, to include sleep difficulties, anxiety, flattened affect, depression, occasional intermittent panic attacks, and mild memory deficits.  Thus, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2015).  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his attorney have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's PTSD with depressive disorder and cognitive disorder under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board finds that a claim for a total rating based on unemployability due to service-connected disability (TDIU) has not been expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  


ORDER

Service connection for a prostate disorder other than erective dysfunction, secondary to Agent Orange exposure, is denied.  

Entitlement to an increased rating for PTSD with depressive disorder, not otherwise specified and cognitive disorder, not otherwise specified, initially evaluated as 30 percent disabling prior to October 22, 2015, and 50 percent disabling on and after October 22, 2015, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


